                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DANA BOOKER,                                 )       CASE NO. 1: 18 CV 2416
                                             )
                                             )
               Plaintiff,                    )       JUDGE CHRISTOPHER A. BOYKO
                                             )
        v.                                   )
                                             )       OPINION AND ORDER
CITY OF CLEVELAND, et al.,                   )
                                             )
                                             )
                      Defendants.            )


CHRISTOPHER A. BOYKO, J.:


       Plaintiff Dana Booker has filed a pro se Complaint in this matter against the City of

Cleveland, the “Division of Water and Pollution Control,” “Cleveland City Council - Ward

1,” and the Northeast Ohio Regional Sewer District. (Doc. No. 1.) His Complaint alleges

“Negligence” against all of the Defendants in connection with their failure to address

persistent problems in the sewer system, which has caused severe flooding and significant
property damage to the Plaintiff’s home and property over the course of many years. The

Plaintiff’s Complaint indicates he is asserting federal subject-matter jurisdiction on the basis

of diversity of citizenship under 28 U.S.C. § 1332. He seeks $10 million in damages and a

refund of his property taxes.

       The City of Cleveland, Division of Water and Pollution Control, and Cleveland City

Council – Ward 1, have filed a Motion to Dismiss the Plaintiff’s Complaint for lack of

federal subject-matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). (Doc. No. 3.) The

moving Defendants assert there is no diversity jurisdiction in the case because the Plaintiff

“indicated on his Complaint that he is an Ohio resident suing Ohio defendants.” (Id. at 5.)

Additionally, they contend the Complaint does not allege any claim arising under federal law.

       The Plaintiff has not responded to the Motion to Dismiss, and upon review, the

Motion is granted.

       Federal courts are courts of limited jurisdiction, and a party that seeks to invoke a

federal district court’s jurisdiction bears the burden of establishing the court’s authority to

hear a case. Kokkenen v. Guradian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Federal

courts have subject-matter jurisdiction only over civil actions “arising under the Constitution,

laws, or treaties of the United States,” 28 U.S.C. § 1331, and over cases where there is

complete diversity of citizenship between the parties and the amount in controversy exceeds

$75,000 exclusive of interest and costs, 28 U.S.C. § 1332.

       The Plaintiff has not demonstrated either federal question or diversity jurisdiction in

this case. There is no diversity jurisdiction because the Plaintiff represents that all of the

parties are citizens of the same State, Ohio. Further, the Plaintiff has not articulated a


                                                -2-
cognizable federal question, and no federal question is reasonably discernible on the face of

his pleading.

                                          Conclusion

       Accordingly, the moving Defendants’ Motion to Dismiss this action for lack of federal

subject-matter jurisdiction is granted, and this action is dismissed as against all Defendants.

Should the Plaintiff wish to pursue his Negligence claims, he must do so in State court.

The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge
Dated: February 8, 2019




                                               -3-
